DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Osborn et al US 5,785,626 (hereinafter Osborn).
Re Claim 1. (Currently Amended)
Osborn discloses an apparatus for preventing forcible separation of a shift cable, the apparatus comprising: a shifting device (11) including: a shift lever housing (8;  col. 6, lines 62-66 – col. 7, lines 1-15) fixed at a side of a seat for a driver of a vehicle, and a shift lever (12) rotatably coupled to the shift lever housing (8); a shift cable (21’) configured to connect the shift lever (12) to a transmission of the vehicle and having an end (32) connected to the shift lever (12); a cover 
Re Claim 6. (Currently Amended) 
Osborn discloses the apparatus of claim [[3]] 1, wherein the cover member (9) is vertically combined with the shift lever housing (8), and wherein a guide protrusion (apertures on 45) and a guide hole (apertures on bosses 43) are formed at the shift lever housing and the cover member, respectively, along an assembly direction (43,45; col.6, line 62 - col.7, line 1).
Re Claim 7. (Currently Amended) 
Osborn discloses the apparatus of claim [[3]]1, wherein a space configured to allow the shift cable (21’) to be moved when the shift lever (12) is operated is defined between the shift lever housing (8) and the cover member (9) such that interference between the shift cable and the cover member is inhibited, when the cover member (9) and the shift lever housing (8) are combined.
Re Claim 8. (Currently Amended)
Osborn discloses the apparatus of claim [[3]] 1, wherein a vertical height between the end of the shift cable (21’, at 32) and the cable socket (48) is within a vertical height of the cover member (9) when the cover member is combined with the shift lever housing (8; Fig.1-3).
Re Claim 9. (Currently Amended) 
Osborn discloses the apparatus of claim [[3]] 1, wherein the cover member (9) includes: a top cover (40) extending in a front-rear direction along a top of the shift lever housing (8); and two side covers (42) bending from the top cover (40), and wherein the top cover is fitted to the shift lever housing (8), and the two side covers (42) are fixed to the shift lever housing (8) by the fastener (44; col. 6, line 62-col.7, line 15).

Osborn discloses the apparatus of claim 9, wherein the two side covers (42) respectively cover a portion of the shift cable (21) between the end (at 32) of the shift cable and the cable socket (48) so as to inhibit a tool, which is inserted from sides of the cover member, from coming in contact with the shift cable.
Re Claim 15. (Currently Amended)
Osborn discloses the apparatus of claim 1, wherein the end of the shift shaft cable (at 32) is in a form of an eye end (32) through which a connector pin passes so as to connect the shift cable to [[a]] the shift lever of the shifting device (col. 7, line 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Van Wyck.
Re Claim 5. (Original)
Osborn discloses the apparatus of claim 1, but fails to explicitly disclose wherein the cover member is made of steel to inhibit damage and breakage due to an external force.
As cited in the previous office action, Van Wyck discloses the use of steel as the material for the cover member (21, 22 – col.4, line 54). 
It would have been obvious to one of ordinary skill in the art to make the cover (9) of Osborn with well known steel as taught by Van Wyck to be advantageous in preventing tampering by providing added strength to the cover.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn.
Re Claim 11. (Original)
Osborn discloses the apparatus of claim 9, but fails to explicitly disclose wherein a vertical length of the two side covers (42) is greater than a lateral width of the top cover (40) at a portion where a guide protrusion (45) formed at the shift lever housing (8) is positioned when the cover member is combined with the shift lever housing. 
It is noted that while the exact dimensions of the cover and shift lever housing are not disclosed by Osborn, the drawings indicate a range substantially as claimed, and further, it would have been obvious to one of ordinary skill in the art to provide dimensions to the cover which would maximize the anti-tamper functionality. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Baranek.
Re Claim 12. (Original)
Osborn discloses the apparatus of claim 9, but fails to specify wherein the fastener (44) is a shear bolt that is thread-fastened to the shift lever housing through one of the two side covers.
A discussed in the previous office action, Baranek discloses the well known use of an anti-tamper shear bolt (20, para [0012, 0033]) for preventing tampering.
It would have been obvious to one of ordinary skill in the art to provide a shear bolt as taught by Baranek for the fastener of Osborn in order to enhance the anti-tamper effect.
Re Claim 13. (Original)
Osborn as modified by Baranek discloses the apparatus of claim 12, wherein the fastener is tightened as close to the end of the shift cable as possible. 

Re Claim 14. (Original) 
Osborn as modified by Baranek discloses the apparatus of claim 1, wherein the fastener is a shear bolt that is fixed to the shifting device through a side of the cover member.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amendments to the claims filed 5/13/21, particularly incorporating the language of claim 4 into claim 1, the scope of claim 1 has been changed to the embodiment disclosed as covering both the cable end eye portion and the socket portion (specification para [0049], “in one form, the cover member 300 may cover both of the eye end 110 of the shift cable 100 and the cable socket 120 when it is combined with the shift lever housing 210.”). Accordingly, in light of this change of scope of the lone independent claim 1, the rejection of claims 1, 5-15 has been changed as set forth above.  
It is further noted that the amended claims do not distinguish form the console cover (9) of Osborn as there is no structural distinction claimed.
Claims 1 and 5-15 stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675